Citation Nr: 0214417	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  96-27 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the groin and feet.

2.  Entitlement to service connection for chronic blood 
disorder.

3.  Entitlement to service connection for a liver lesion.

4.  Entitlement to service connection for a right kidney 
cyst.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for chronic shortness 
of breath.

7.  Entitlement to service connection for chronic dizziness.

8.  Entitlement to service connection for chronic joint and 
muscle pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from February 1991 to October 1991, with additional 
Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1996 and later RO decisions that 
collectively denied service connection for a skin disorder of 
the groin and feet, a chronic blood disorder, a liver lesion, 
a right kidney cyst, chronic fatigue, chronic shortness of 
breath, chronic dizziness, and chronic joint and muscle pain.  
A May 1999 Board decision denied service connection for a 
skin disorder of the groin and feet as being an alleged 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War; and the Board then remanded, for additional 
development of the evidence, the issue of direct service 
connection for a skin disorder of the groin and feet.  In May 
1999, the Board also remanded, for additional development of 
the evidence, issues of service connection, on either a 
direct basis or as an undiagnosed illness from Persian Gulf 
War service, for a chronic blood disorder, a liver lesion, a 
right kidney cyst, chronic fatigue, chronic shortness of 
breath, chronic dizziness, and chronic joint and muscle pain.


FINDINGS OF FACT

1.  A diagnosed skin disorder of the groin and feet 
(diagnoses include tinea cruris, tinea pedis, and dermatitis) 
began after active duty and was not caused by any incident of 
service.  

2.  The veteran did not have a chronic blood disorder during 
active service.  A blood condition diagnosed as polyclonal 
gammopathy began after service, was not caused by service, 
and is not currently present.

3.  Any lesion of the liver began after service, was not 
caused by service, and does not involve a disability.

4.  Any right kidney cyst involves a diagnosed condition, 
began after service, was not caused by service, and is not 
currently present.

5.  Since the veteran's last period of active service, which 
included service in Southwest Asia during the Persian Gulf 
War, he has developed signs and symptoms of chronic fatigue 
associated with undiagnosed illness; such illness has been 
chronic for at least 6 months and manifest to a compensable 
degree (rated by analogy to chronic fatigue syndrome) since 
service, and it is presumptively related to such service.

6.  There is no diagnosed condition involving shortness of 
breath which is attributable to service.  Any post-service 
undiagnosed illness involving shortness of breath has not 
been chronic for at least 6 months or manifest to a 
compensable degree since service.

7.  There is no diagnosed condition involving dizziness which 
is attributable to service.  Any post-service undiagnosed 
illness involving dizziness has not been chronic for at least 
6 months or manifest to a compensable degree since service.

8.  Since the veteran's last period of active service, which 
included service in Southwest Asia during the Persian Gulf 
War, he has developed signs and symptoms of chronic joint and 
muscle pain associated with undiagnosed illness; such illness 
has been chronic for at least 6 months and manifest to a 
compensable degree (rated by analogy to fibromyalgia) since 
service, and it is presumptively related to such service.  
This service-related illness does not include chronic joint 
and muscle pain associated with diagnosed conditions.


CONCLUSIONS OF LAW

1.  A diagnosed skin disorder of the groin and feet was not 
incurred in or aggravated by active service on a direct 
basis.  38 U.S.C.A. § 1110  (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).

2.  A chronic blood disorder was not incurred in or 
aggravated by active service, either on a direct basis or 
based on undiagnosed illness from service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A liver lesion was not incurred in or aggravated by 
active service, either on a direct basis or based on 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  A right kidney cyst was not incurred in or aggravated by 
active service, either on a direct basis or based on 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  An undiagnosed illness involving chronic fatigue was 
incurred in service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

6.  Chronic shortness of breath was not incurred in or 
aggravated by active service, either on a direct basis or 
based on undiagnosed illness from service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

7.  Chronic dizziness was not incurred in or aggravated by 
active service, either on a direct basis or based on 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

8.  An undiagnosed illness involving chronic joint and muscle 
pain was incurred in service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Army from 
March 1967 to March 1969.  Service medical records from this 
period of service note he complained of weakness, fatigue, 
and itching, without significant findings, on multiple 
examinations in June and July 1967.  In July 1967, he 
suffered an acute knee sprain after falling from a pole.  On 
his January 1969 separation examination there were no 
pertinent findings.  It is neither claimed nor shown that the 
conditions involved in the instant appeal are related to this 
period of service.

On a May 1969 VA examination, the veteran complained of 
headaches associated with blurred vision and dizzy spells.  
The only diagnoses were bilateral chronic maxillary sinusitis 
and a lack of evidence of cardiovascular disease; all other 
systems of the body were normal, and no further pertinent 
abnormalities were recorded.  A July 1969 spirogram noted 
improper effort.  

The veteran had later National Guard service.  He had active 
duty in the Army from February 1991 to October 1991, 
including service in Southwest Asia from February 1991 to 
September 1991 during the Persian Gulf War.  Service medical 
records from this perod of service note that in September 
1991 he complained of a skin lesion on his scalp; the 
condition was assessed as tinea barbae; and Selsun shampoo 
was prescribed.  A September 1991 separation examination was 
normal, on objective clinical evaluation, as to any 
conditions claimed in the present appeal.  On associated 
September 1991 medical history forms, problems reported 
included scaling of the scalp that had been treated but 
remained unresolved, a heart murmur, rib pain, diarrhea that 
had resolved, eyes that were watery at times, coughing, and 
right-knee locking with spontaneous relief.  He denied 
fatigue, stomach or belly pain, nausea, diarrhea, and 
nightmares or sleep problems, and he stated that he had no 
reason to believe that he had been exposed to chemical or 
germ warfare.  He denied exposure to smoke from burning oil 
or any illnesses while deployed (including fever, muscle 
aches, diarrhea, coughing).  He mentioned a history of eye 
trouble, ear, nose, or throat trouble, skin disease, and a 
trick or locked knee.  

On private examination in May 1992, there was a skin eruption 
of the scalp, and there was a fungal skin infection of the 
inguinal area.  He had a well-healed cholecystectomy scar.  
Cardiac examination revealed a mid-systolic click, late 
systolic murmur of mitral valve prolapse.  The assessments 
were tinea cruris (fungal infection of the groin), mitral 
valve prolapse, and status post cholecystectomy.  By June 
1992, the groin rash had resolved virtually completely, but 
significant erythema and secondary excoriations had developed 
on both lower legs, and he had a scalp lesion.  The private 
physician commented that the rashes would be treated like 
cellulitis and that they looked like eczema.  

Pulmonary function studies were done in September 1992 to 
assess the veteran's complaints of dyspnea (shortness of 
breath) after slow walking.  There was reference (apparently 
by history from the veteran ) to "dust exposure fungas."  
The pulmonary function studies were normal.  An October 1992 
treatment record noted interdigital maceration with scales on 
his heels and non-specific patches on the dorsum of his feet, 
diagnosed as tinea pedis, rule out irritant dermatitis.

On November 1992 VA examination, his groin area had a dry and 
scaly lesion, but there were no rashes; the diagnosis was 
mild tinea capitus.  He also reported rib cage pain, but 
there was no indication of other joint pain.  The diagnosis, 
in pertinent part, was of history of recurrent fungus 
infection of the scalp, groin, and feet.  Blood chemistry was 
also normal.  

A November 1992 treatment record described an itchy rash on 
the lower legs as contact dermatitis secondary to wearing 
boots.  In January 1993, itchy patches on the lower legs due 
to exposure to the Middle East environment (apparently 
referring to the veteran's Persian Gulf War duty) were 
identified.  A private physician wrote in March 1993 that the 
veteran had no history of skin rashes or scalp disease when 
he sought treatment in May 1992 for a skin eruption involving 
the inguinal area and the scalp.  He also had a rash 
(possibly cellulitis) with excoriations on his legs.  On an 
April 1993 VA examination, he had dry and scaly skin lesions 
in the groin.  

Dr. Charles Jackson, a VA environmental physician from the VA 
medical center in Tuskegee, Alabama, wrote in May 1993 to the 
veteran's National Guard commanding officer that the veteran 
had a polyclonal gammopathy, which was "a serious disease" 
and which they were "fairly certain that it is related to 
the Vaccines he received prior to being sent to the Gulf."

A May 1993 VA examination noted hyperpigmented patches on the 
dorsum of the foot and ankles and a slightly erythematous 
patch in the right inguinal area. 

June 1993 VA blood testing suggested polyclonal gammopathy, 
but further study was recommended.  In July 1993, it was 
noted that he had probable active chronic hepatitis and 
hypergammaglobuneria.  Additional records refer to a rash off 
and on the head and feet, but in remission; there were brown 
lesions on his legs, and the diagnostic impressions were 
probable chronic active hepatitis and hypergammoglobuneria.  
July 1993 hepatitis antibody screening was negative, and 
immunoglobulin levels were essentially normal.  

On VA dermatological examination in August 1993, there were 
scaly patches of the feet (athlete's feet or tinea pedis), 
improved, but no leg or groin lesions.  

The veteran was seen in September 1993 for complaints of 
diarrhea, skin rash, night sweats, and fatigue; objective 
findings were normal; and the assessment was "Persian Gulf 
War syndrome."   Serum testing results were consistent with 
those seen in patients successfully immunized with heptavax 
B, although uncommonly seen in patients with late recovery 
stage of hepatitis B.  Bacteriology evaluation produced no 
growth in the 5-day study period.  

He was hospitalized in September 1993 for an upper 
respiratory tract infection.  He had a history of status post 
cholecystectomy, a history of hypergammaglobulinemia in the 
past, and a history of hepatitis in the past.  Blood 
cultures, hepatitis, screening, and immunoelectrophoreses 
were all negative.  

On December 1993 CT examination, he had a small 1 centimeter 
lesion at the junction between the right and left lobes of 
the liver and a suspected 8 millimeter small cyst of the 
right kidney.  In December 1993 he had multiple complaints, 
and the assessments included "Persian Gulf syndrome," as well 
as sciatica and rule out a herniated nucleus pulposus.  

In January 1994, the RO granted service connection for a skin 
condition of the scalp, now diagnosed as acne miliarisis 
necrotica.

A February 1994 liver scan was normal.  February 1994 
clinical notes show follow-up for "Persian Gulf War syndrome" 
involving multiple complaints such as fatigue and 
intermittent diarrhea; however, there were no symptoms at 
that time.  Polyclonal gammopathy was noted in a clinical 
note from March 1994.  On June 1994 follow-up, he was treated 
for various ailments, including left hip and left leg pain 
and mitral valve prolapse.  

The veteran was examined by VA in July 1994.  He had been 
healthy before Persian Gulf War service.  His lymphatic and 
hemic systems were normal.  He now had frequent headaches and 
dizziness.  He complained of coughing when talking, but his 
lungs were clear, and pulmonary function testing was within 
normal limits.  He had been diagnosed with a renal stone the 
year before, with left flank pain and blood in his urine, but 
now his abdomen was within normal limits.  His joints ached 
off and on prior to Gulf service, and he was negative for 
trauma or effusion.  His endocrine system was within normal 
limits.  He had been having paresthesias over his body for 
the past 3 to 6 months, with weakness in the legs.  He also 
had been having cramps in his muscles and chest off and on 
prior to Gulf duty.  His diagnoses were positive for HB S 
antigen (sickle cell) and for a human T-cell lymphotropic 
virus (HTLV I) that was indeterminant, hypertension, renal 
stone on the left, degenerative joint disease, a right kidney 
cyst, a liver lesion of unknown etiology, and myologia prior 
to Gulf service.  

In August 1994, he was seen for a rash of the legs and groin; 
he also had elevated gamma globulin and elevated sed rate.  
September 1994 blood testing revealed a low antibody level 
that could be present in acute hepatitis, lupoidhepatitis, 
infectious mono, or malignancy.  In September and October 
1994, he had positive increased gamma globulin and 
assessments of hypertension, hypogammaglobulin, and status 
post renal stone.  A rash was noted in December 1994.  A 
December 1994 serum test found no antibodies indicative of 
Lyme disease.  

A private physician, Dr. John M. Peasant, Sr., wrote in 
January 1995 that he had been treating the veteran for 
dizziness, light headedness, bilateral lower extremity 
weakness and pain, and general deterioration since October 
1994.  His rash had pretty much cleared, but he continued to 
have muscle aches and pains, dizziness, forgetfulness, and 
generalized weakness.  

On a February 1995 report, prepared in connection with 
National Guard service, it was noted that he gave a history 
of occasionally headaches preceded by scotoma since 1994, 
lower extremity weakness since 1994, dyspnea on exertion 
since 1992 associated with sweating and lightheadedness, and 
fatigue.  He also mentioned swollen or painful joints, 
headaches, dizziness or fainting, skin diseases, throat 
trouble, shortness of breath, chest pain or pressure, chronic 
coughing, heart problems, leg cramps, stomach, liver, or 
intestinal trouble, kidney stone, shoulder pain, foot rash, 
sleeping trouble, memory loss, and nervous trouble.  The 
accompanying examination report noted full range of motion of 
all joints with no weakness; a scaly rash in the crural (leg 
or thigh) area and feet; "giveaway" weakness in the upper 
extremities; aching pain and "giveaway" of all muscles in 
his arms and legs, associated with intermittent numbness and 
weakness; rash in the groin hair and feet with pruritis since 
1991; and insomnia.  

On March 1995 treatment, he had complaints of "Persian Gulf 
War syndrome" and dermatitis.  March 1995 spirometry testing 
was normal; while he showed good effort, he tired easily 
post-test.  On another March 1995 evaluation, spirometry 
showed mild restriction.  

Medical records from Fort Benning, Georgia, reflect ongoing 
evaluation through the mid-1990s for various complaints.  In 
April 1995, in connection with his participation in Phase I 
of the Comprehensive Clinical Evaluation Program (CCEP), the 
veteran reported headaches, multiple somatic complaints 
including bilateral hand numbness, fasciculations, and 
diffuse lower extremity weakness.  The doctor believed that 
the etiology for these symptoms was not organic.  The 
impressions were as follows: mixed tension-vascular 
headaches; evidence of sinusitis on a previous MRI; bilateral 
hand numbness with no evidence of a neurologic disease; 
diffuse weakness of the lower extremities when awakening with 
no evidence of a neurologic disease, but possibly related to 
sleep paralysis; chronic fatigue that did not meet the 
criteria for chronic fatigue immune dysfunction syndrome; 
dyspnea on exertion; tinea cruris, pedis; diffuse myalgias; 
depression; cognitive dysfunction with memory deficits; and 
multiple somatic complaints possibly due to depression.  On 
psychiatric evaluation, it was determined that he had no 
psychiatric disorder.  As part of the CCEP evaluation, he 
also underwent EMG and NCS testing, which was normal for the 
upper and lower extremities, with no findings of carpal 
tunnel syndrome, lower motor neuron disorder, or myopathy.  

On an April 1995 CCEP psychiatric evaluation, he had major 
depressive disorder; he did not have somatization disorder or 
conversion disorder.  It was possible that his medical 
complaints were in part secondary to his depression, but 
which aspect was primary (the depression or the medical 
complaints) could not be determined.  However, his medical 
complaints were not exclusively due to psychological causes.  
He had a clear pattern of cognitive deficits in all aspects 
of memory functioning.  

In connection with Phase I of the CCEP in April 1995, he 
further reported exposure to smoke from oil fires, chemical 
agent resistant compound (CARC) paint, and a drug 
(pyridostigmine) used to protect against nerve agents and 
anthrax immunization.  Fatigue and shortness of breath had 
started in 1992, muscle pain in 1993, and a rash, sleep 
disturbance, and lower extremity weakness in 1994.

August, September, and October 1996 lay statements discussed 
the veteran's problems after Persian Gulf War duty, including 
rash of the head, legs, and feet, sleep problems, headaches, 
dizziness, chest pains, memory loss, breathing problems, 
pain, aching joints, and fatigue.  One service colleague 
wrote that the veteran had reported having a rash in April 
1991.

On neuropsychological evaluation at Fort Benning, Georgia, in 
November 1996, it was noted that his medical problems during 
his active service in 1991 included a right kidney cyst 
requiring surgery, mild degenerative disc disease at L3-L4, 
visual problems of refractive disorder and presbyopia, 
recurrent and severe diarrhea, headaches, joint aches, 
excessive fatigue, chest pain, dermatological problems, body 
weakness, and polyclonalgammopathy (an immunological 
problem).  The diagnosis was dementia (not otherwise 
specified) with memory impairment, dysphasia best 
characterized as alexia with agraphia, and executive 
functioning impairment.

On December 1996 VA examination, his medical history included 
a rash on the groin and head after Persian Gulf War duty.  
Skin examination showed a history of a lesion off and on 
since November 1992; the examining physician, who had also 
treated the veteran at the VA medical facility, noted that he 
had previously observed lesion of the legs and scalp; now he 
found 1 centimeter pigmented areas bilaterally on the shins 
and depigmentation of the dorsal feet, with normally colored 
toes.  There were no scalp lesions at the time.  His 
lymphatic and hemic systems were within normal limits.  Cough 
with phlegm and shortness of breath had reportedly started in 
December 1991.  As for the genito-urinary system, there was a 
history of left renal stone treated with ultrasound laser in 
1994, but no symptoms; he was within normal limits.  He had 
muscle aches and visible spasm involving the legs, left arm, 
and both knees after Persian Gulf War duty; he also had pain 
on motion of the hip, albeit with full range of motion.  His 
endocrine system was within normal limits.  Diagnoses 
included organic brain syndrome; dermatitis of unknown 
etiology; peripheral neuropathy; chronic sinusitis; 
arthralgias of the hips and knees of unknown etiology; 
degenerative joint disease of the lumbar spine; positive 
human lymphotropic virus, Type 2 (conversion); secondary 
myalgia; hypertension; and status post renal stone, left.

A VA staff physician wrote in March 1997 that the veteran had 
been quite ill since his return from the Persian Gulf War, 
with recurrent headaches, muscle cramps, chest pains, foot 
rashes, diarrhea, and fatigue.  

On examination in May 1997 for National Guard fitness 
purposes, he reported swollen joints, headaches, 
dizziness/fainting spells, skin disease, shortness of breath, 
chest pressure, chronic cough, jaundice/hepatitis, arthritis, 
shoulder/elbow problems, recurrent back pain, foot trouble, 
sleep troubles, memory loss/amnesia, and periods of 
unconsciousness.  The accompanying physical examination 
report noted he complained of chronic fatigue, Southwest 
Asian syndrome, and memory loss.  

At a hearing before the Board in February 1999, he stated 
that he first developed a rash in 1991 and fatigue 6 or 8 
months after Persian Gulf War duty. 

The veteran was evaluated at Fort Benning as part of the 
"Over 40" program in June 1999.  Notations included Gulf 
War syndrome, and normal skin, extremities and spine, 
endocrine system, and neurologic system.  He reported easy 
fatigability, memory loss, nervous trouble, and shoulder, 
elbow, knee, foot, and back problems.

He was seen in June 1999 for skin problems.  The treating VA 
physician noted that his prior notes indicated that the 
veteran's cutaneous problems had started with his exposure to 
the Persian Gulf War environment.  He had vague hypopigmented 
patches in the gluteal and inguinal creases, scattered scaly 
scalp patches, and diffuse scaly patches on the volar aspect 
of his feet with subungal hyperkeratosis and nail 
deformities.  Diagnoses were "interrigo," seborrheic 
dermatitis/acne miliaris necrotica, severe tinea pedis of the 
hyperkeratotic variant, and onychomycosis.  

On July 1999 EMG and NCS studies, there was no radiculopathy, 
plexopathy, polyneuropathy, peripheral neuropathy, or 
myopathy in the lower extremities.  

The veteran underwent VA examinations in September 1999.  
Prior blood chemistry tests were reviewed, but there was no 
mention of abnormal or clinically significant findings.  
Examination of the skin (including the scalp, face, back, 
abdomen, and lower extremities) found no problems in the 
groin, the toes, or the nails.  He was clinically stable, 
without anemia, jaundice, of evidence of any other 
complications or abnormal lymph nodes.  His head and face 
were normal.  An old cholecystectomy scar that was healed, 
and no abdomen masses were palpable.  There was no pain 
radiation to the lower extremities and only minimal low back 
muscle tightness noted on exertion.  His upper extremities 
(shoulders, elbows, wrists, and fingers) were normal, with no 
clinical evidence of peripheral neuropathy.  Muscle palpation  
did not reveal any kind of pain.  The veteran stated that if 
he stood for too long or walked, he would get a little 
fatigue type of problem in the muscles.  He was 
neurologically intact.  Diagnoses included chronic and 
recurrent mild headaches, possible tension headaches or 
depression headache syndrome; mention of a memory problem, 
but now clinically intact; chronic myofascial back pain 
syndrome, with functional impairment moderate to moderately 
significant depending on the pain; mention of peripheral 
neuropathy, but no clinical findings of such; presently no 
rash; a blood disorder with a mention of polyclonal 
gammopathy in the past; a liver lesion in 1993; a right 
kidney cyst; exertional shortness of breath with chronic 
fatigue; left shoulder subacromial chronic and recurrent 
bursitis.  The examiner also commented that there was no 
definitely clear etiology for the diagnoses, except for the 
chronic back pain with diagnosis of discogenic disc disease 
and for the left shoulder subacromial bursitis.  He had a 
diagnosed case of tinea cruris, tinea barbae, tinea pedis 
which had been well treated.  Further information about the 
muscles, joints, and nerves would require examination by 
special departments.  As for his chronic fatigue, this was a 
very chronic problem with an unclear etiology; on the 
clinical examination, he looked pretty good and fit.  There 
was no evidence of joint arthritis, myalgia, myoclonic type 
of response, or shortness of breath.  

On September 1999 VA mental disorders examination, he 
reported left-side paralysis for the past 2 years and 
numbness below the waist for the past 7 years.  He complained 
of loss of memory and headaches, poor vision of both eyes, 
suicidal thoughts, sleeping problems, and stomach tension; he 
also reported auditory and visual hallucinations.  On 
examination, his memory was intact.  Diagnoses were moderate 
to severe generalized anxiety disorder; history of Gulf War 
Syndrome, hypertension, neurodermatitis, tension headaches, 
questionable left-side paralysis, and myalgia.  
Neuropsychological testing was needed to assess memory loss.  

Testing for mycoplasma (described as bacteria that can cause 
a systemic infection in the body) was negative in December 
1999.

The veteran also participated in Phase II of the CCEP.  He 
was evaluated for headaches; chest pain and shortness of 
breath; joint pains and muscle pain; skin rash; vision 
trouble and watery eyes; depression; hearing loss; fatigue; 
and spine problems.  In April 2000, he reported Persian Gulf 
War exposure to smoke from oil fires, paint, and possibly 
depleted uranium; he also indicated that he had been 
immunized for anthrax and had taken pyridostigmine bromide 
tablets.  Cognitive difficulties had included concentration, 
attention, and memory problems.  He was diagnosed with 
dementia, not otherwise specified.   In April 2000, X-ray 
studies were done to assess complaints of diffuse 
intermittent arthralgias of almost all joints.  The X-rays 
revealed no significant pathology of the lumbar spine, the 
hips, the knees, the ankles, or the wrists.  Nerve studies 
revealed bilateral median neuropathies consistent with mild 
bilateral carpal tunnel syndrome, but no evidence of diffuse 
generalized peripheral neuropathy or myopathy.  Again as part 
of the CCEP, he had chronic tension type headaches with some 
migraine features when the intensity would increase.  As for 
generalized weakness and fatigability, there was no clear 
evidence of neurologic etiology.  The headaches, precipitated 
by stress, were accompanied by nausea when severe, but not 
photophobia.  He also had bilateral arm and leg weakness that 
were not present continually, but that were brought on by 
minimal exertion.  

As part of the CCEP, he was also followed for cardiac 
problems consisting of mitral regurgitation and mitral valve 
prolapse.  In April 2000, a treating physician indicated that 
dyspnea on exertion and shortness of breath were probably not 
related to mitral regurgitation, but such a relationship 
could not be ruled out then.  He underwent mitral valve 
replacement in October 2000.  

On February 2001 examination, he had chronic pain, diffuse 
degenerative disc disease of the cervical spine, and mild 
degenerative disc disease of the lumbar spine.  He reported a 
skin rash coming and going, and it was reported fatigue did 
not improve despite mitral valve replacement.  He also 
complained of chronic arm and leg weakness.  

The veteran wrote in March 2001 that the Social Security 
Administration (SSA) had denied his application for 
disability benefits in 1994, but no records had been 
submitted at that time, and he had not been examined by the 
SSA.  He further indicated that he had reapplied for SSA 
benefits in November 2000, and he had been examined in 
February 2001.

In a May 2001 letter, a VA staff physician attributed various 
ailments, including skin rashes of the scalp and groin 
(dermatitis) and joint pains (recurrent arthralgia), to 
Persian Gulf War service.  

In June 2001, the veteran said that he had hepatitis C, poor 
sleep, memory issues, and fatigue.  He said his memory 
problems had started in 1992 and had gotten worse in 1994, 
neck and shoulder pain had started in 2000, and low back pain 
with right leg pain had started in 1991.  He had occasional 
left-sided numbness that would last 1 to 2 days.  He also 
reported carpal tunnel syndrome, for which he had had right-
sided surgery, and he complained of left thumb and forearm 
pain.  His walking problems were reportedly due to right knee 
pain, and he walked with a cane.  The examining physician 
could not corroborate any prior history of hepatitis C.  July 
2001 treatment records show that the veteran had a knee brace 
and was walking with a cane.  Left shoulder pain appeared to 
be a muscle strain.  Bilateral headaches with photophobia and 
nausea were different from the usual tension-like headaches.

A July 2001 polysomnogram was normal.  However, it was noted 
that his history suggested chronic sleep deprivation due to 
insomnia, contributing to hypersomnolence.  No sleep apnea 
was noted.

The veteran was referred to the Specialized Care Program at 
Walter Reed Army Medical Center in July 2001 because his 
symptoms and associated functional impairment were 
incompletely explained through usual medical diagnostics and 
were unlikely to respond to basic medical therapies.  
Symptoms included body aches and pains (especially the left 
upper arm and left lower arm, thumb and index finger), memory 
and sleep problems, and headaches.  On evaluation, he was 
found to have persistent physical symptoms with onset after 
Persian Gulf War service; it was felt that, to varying 
degrees, his many physical symptoms and signs were of unknown 
origin, and the possibility of causation by Persian Gulf War 
service could not be excluded.  In listing discharge 
diagnoses, it was stated he had multiple physical symptoms 
related to Persian Gulf War service for which, after 
exhaustive medical evaluation, etiology was unspecified, and 
symptoms were to varying degrees, and such included body 
aches and pains, particularly of parts of the left upper 
extremity, memory and sleep problems, and headaches.  Other 
listed diagnosed conditions included mitral valve 
replacement; anticoagulation with medication; osteoarthritis; 
lumbago; cervical myalgia; cervical degenerative joint 
disease; left upper extremity pain of uncertain etiology with 
weakness secondary to pain and abnormal 2-point 
discrimination, numbness, and tingling; chronic tension type 
headache; hearing loss; bilateral carpal tunnel syndrome; 
right knee instability; history of left heart failure, now 
resolved; right ankle avulsion fracture; keratoconjunctivitis 
sicca; depression since 1992-93; history of tinea cruris and 
tinea pedis; and a history of cholecystectomy.

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims, the responsibility for submitting 
evidence, and the assistance available in obtaining evidence.  
All pertinent identified evidence has been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Special provisions pertain to illnesses that are claimed as 
due to Persian Gulf War service.  Subject to various 
conditions, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms are medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98.  The 
provisions of 38 U.S.C. § 1117 were recently amended, 
effective March 1, 2002.  The new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness which the VA Secretary 
determines by regulation warrants a presumption of service 
conneciton.  Pub. L. 107-103, 115 Stat. 976 (2001).

A.  Skin disorder of the groin and feet

The Board previously denied service connection (in May 1999) 
for a skin disorder of the groin and feet based on the 
allegation that it was an undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War, and 
the present appeal only involves the question of direct 
service connection for the condition.

A chronic skin disorder of the groin and feet was not shown 
during either period of active duty, including the last one 
(which included Persian Gulf service) which ended in October 
1991.  A skin disorder of the scalp was noted during the last 
period of service, and such condition, now diagnosed as acne 
miliarisis necrotica, has been service connected.  Diagnosed 
skin conditions of the groin and feet (diagnoses have 
included the fungal skin conditions of tinea cruris and tinea 
pedis, as well as dermatitis) are first shown in May 1992 and 
later, long after active duty ended.  While the veteran may 
have reported histories of such diagnosed skin condition as 
being due to service, such is not supported by the service 
and post-service medical records showing the diagnosed skin 
condition did not exist until well after service.  There are 
no proven predicate facts from the time of service which 
would permit a doctor to give a competent medical opinion to 
link the diagnosed skin condition of the groin and feet to 
the time of active service.

The weight of the credible evidence demonstrates that a 
diagnosed skin condition of the groin and feet began after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by sevice.  The 
preponderance of the evidence is against the claim for 
service connection; thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B. Chronic blood disorder

Service records do not show a blood disorder.  After service, 
there is a questionable history of blood abnormalities 
intertwined with frequent normal hematological findings.  A 
blood disorder, polyclonal gammopathy, was first mentioned by 
a physician in May 1993, long after the last period of 
service ended in October 1991.  This is a diagnosed condition 
which is not subject to the Persian Gulf War provisions on 
presumptive service connection.  

Morever, later post-service medical evidence, including the 
most recent, indicates the veteran does not have a chronic 
blood disorder. A September 1999 VA examination found no 
evidence of a current blood disorder; it was noted that there 
had been a blood disorder with a mention of polyclonal 
gammopathy in the past, but there was no evidence of a 
current manifestation of a blood disorder.  Moreover, the 
veteran has not been found to have a blood disorder during 
treatment or evaluation from Phase 1 and Phase 2 of the CCEP 
or the Specialized Care Program for claimed Persian Gulf War 
illnesses,.  One requirement for service connection is the 
current existence of the claimed condition.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As this claimed condition is 
not currently shown, there is no basis for service 
connection.

The Board concludes that a chronic blood disorder was not 
incurred in or aggravated by active service, either on a 
direct basis or based on undiagnosed illness from service in 
Southwest Asia during the Persian Gulf War.  The 
preponderance of the evidence is against the claim for 
service connection; thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.  Liver lesion

There is no reference in the service medical records to any 
liver problems or liver lesion.  A liver lesion was first 
noted in December 1993 on a CT scan.  There also was  a 
diagnosis of liver lesion of unknown etiology on VA 
examination in July 1994.  However, a follow-up liver scan in 
February 1994 was normal.  The September 1999 VA examination 
only provided a history of a liver lesion in 1993.  More 
recently, even though the veteran has participated in two 
phases of the CCEP as well as the Specialized Care Program, a 
liver lesion has not been found. 

Any lesion of the liver would be a diagnosed condition which 
is not subject to the Persian Gulf War provisions on 
presumptive service connection.  In addition, the evidence 
does not warrant service connection on a direct basis.  
Although there were clinical findings of a liver lesion in 
1993, there is no indication that such lesion has resulted in 
any disability, and there is no current evidence of the 
existence of a liver lesion.  Degmetich, supra. 

The weight of the credible evidence is against service 
connection for this condition on a direct basis or under the 
Persian Gulf War provisions.  The claimed condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim; thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 

D.  Right kidney cyst

Service medical records from either period of active duty do 
not refer to any kidney problems.  The first mention of a 
right kidney problem was on CT examination in December 1993, 
long after service, when a small cyst of the right kidney was 
discovered.  A July 1994 VA examination referred to a renal 
stone from the previous year, but that stone was on the left, 
and thus, the right kidney was not involved.  The December 
1996 VA examination noted a history of a left renal stone, 
but otherwise, he was within normal limits.  The September 
1999 VA examination reported a right kidney cyst only by 
history and not by to present findings.  Despite thorough 
evaluation and treatment in the CCEP and Specialized Care 
Program, there is no current diagnosis of a right kidney 
cyst.

A kidney cyst is not one of the listed conditions for which 
presumptive service connection is available based on Persian 
Gulf War service.  In addition, the evidence does not warrant 
service connection on a direct basis.  Although there were 
findings of a right kidney cyst in 1993, there is no 
indication that such cyst began in service, currently exists, 
has resulted in any current disability.  Degmetich, supra.  
The condition was not incurred in or aggravated by service, 
either on a direct basis or under the Persian Gulf War 
provisions.  The preponderance of the evidence is against the 
claim for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 




E.  Chronic fatigue

Service medical records from the veteran's first period of 
active duty show complaints of fatigue, but not a chronic 
fatigue disorder.  There is no mention of fatigue during the 
second period of active duty; indeed, the 1991 separation 
examination report noted that he did not complain of fatigue.

Fatigue was first noted in 1993.  The evidence indicates that 
the veteran does not have the diagnosed condition of chronic 
fatigue syndrome, and there is no basis for direct service 
connection of such condition.  However, there have been a 
number of complaints of fatigue since service, due to 
undiagnosed illness of at least 6 months chronicity, and it 
appears the condition still exists.  Considering the 
analogous condition of chronic fatigue syndrome, the 
undiagnosed illness involving chronic fatigue may be said to 
have been manifest to a compensable degree since service.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  The Board 
concludes that an undiagnosed illness involving chronic 
fatigue was incurred in service in Southwest Asia during the 
Persian Gulf War.  With application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), service connection for 
this condition is granted.

F. Chronic shortness of breath

Service medical records show no shortness of breath.  After 
service the veteran has complained of episodes of shortness 
of breath, and at times such complaints have been attributed 
to diagnosed conditions, but those diagnosed conditions have 
not been attributed to service.  Pulmonary function testing 
has essentially been normal.  Considering complaints of 
shortness of breath under the provisions concerning 
undiagnosed illness from Persian Gulf War service, the 
evidence does not show the condition being chronic for at 
least 6 months after service, nor is it shown to have been 
manifest to a compensable degree since service. 

The weight of the credible evidence demonstrates that any 
shortness of breath is not related to active duty on a direct 
basis or due to undiagnosed illness based on Persian Gulf War 
service.  The preponderance of the evidence is against the 
claim.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

G.  Chronic dizziness

Service medical records show no dizziness.  A doctor wrote 
that he first treated the veteran for complaints of dizziness 
in 1994, which is long after service.  There are scattered 
later references to dizziness.  

Dizziness has not been shown to be a symptom of a diagnosed 
condition related to service.  As an undiagnosed condition, 
it is not shown to have been chronic for at least 6 months 
after service, nor is it shown to have been to a compensable 
degree since service; thus the Persian Gulf War provisions do 
not apply.

The weight of the credible evidence demonstrates that 
dizziness was not incurred in or aggravated by service, 
either on a direct basis or under the Persian Gulf War 
provisions.  The preponderance of the evidence is against the 
claim for service connection; thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 

H.  Chronic joint and muscle pain

The service medical records do not show a chronic disability 
manifested by joint and muscle pain.  Some of the post-
service complaints of joint and muscle pain are associated 
with diagnosed conditions (e.g., a low back disorder) which 
are         non-service-connected.  The post-service medical 
records do show, however, complaints of diffuse joint and 
muscle pain associated with undiagnosed illness.  For 
example, the recent records from the Specialized Care Program 
indicate that persistent physical symptoms, including body 
aches and pains, are of unknown origin, and the possibility 
of causation by Persian Gulf War service cannot be excluded.  
Such undiagnosed condition appears to have been chronic for 
at least 6 months since service.  Rating by analogy to 
fibromyalgia (see 38 C.F.R. § 4.71a, Diagnostic Code 5025), 
it appears that undiagnosed illness manifested by chronic 
joint and muscle pain has been manifest to a compensable 
degree since service.

The Board concludes that service connection for an 
undiagnosed illness manifested by chronic joint and muscle 
pain is warranted under the provisions concerning Persian 
Gulf War illnesses.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered.  


ORDER

Service connection for a skin disorder of the groin and feet 
is denied.

Service connection for a chronic blood disorder is denied.

Service connection for a liver lesion is denied.

Service connection for a right kidney cyst is denied.

Service connection for an undiagnosed illness manifested by 
chronic fatigue is granted.

Service connection for chronic shortness of breath is denied.

Service connection for chronic dizziness is denied.

Service connection for an undiagnosed illness manifested by 
chronic joint and muscle pain is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

